      Case 1:18-cr-00066-DKC Document 98 Filed 11/19/18 Page 1 of 1

                                                                              _FILED           _        ENTERED
                                                                             _lOGGED           _RECEIVED


                                       United States
                                                                                    NOV 1 9 2018
                                              vs.                                      Al G.-lEENBELT
                                                                                CLERK, U.s. DISTRICT COURT
                                                                                  DISTRICT OF MARYLAND
                                                                                                              ;JJ
                                                                                                             tA.~
                                 Donald Marcell Rivers, ./r.            av
                                                                                                             DEPUTY




Criminal No. DKC-18-066                                                Defendant's Exhibits



 Exhibit No.    Identification     Admitted         Witness                  Description

      I                                                        Sealed Exhibit (Ex. I to nef.
                                                               Memo) (USAO-OOOO3-17)

     2                                                         CD of selected jail calls & visit

     3         NOV 1 9 2018                                    Scaled Exhibit ("Additional
                           N V 1 9 2018                        Facts", rec'd from USAO)

      4                                                        Summary Police Report (R-HPD-
                                                               0031-45)

      5                                                        Ashley Collier criminal history
                                                               report (R-HPD-BDOI-0445-459)
